 THE ALLIANCE MFG. CO.437The AllianceManufacturingCompanyand Interna-tionalUnion of Electrical,Radio andMachineWorkers, AFL-CIO, Local Union No. 174. Case 5-CA-5673May 2, 1973DECISION AND ORDERBy MEMBERSJENKINS, KENNEDY, AND PENELLOcourse of its business, manufactured, sold, and shipped fin-ished products valued in excess of $50,000 directly from itsplant in Shenandoah to points outside Virginia, and pur-chased and received goods valued in excess of $50,000 thatwere shipped from points outside Virginia directly to itsplant in Shenandoah, Virginia.Respondent is an employer engaged in commerce withinthe meaning of Section 2(6) of the Act.The Union is a labor organization within the meaning ofSection 2(5) of the Act.On January 30, 1973, Administrative Law JudgeRamey Donovan issued the attached Decision in thisproceeding. Thereafter, the General Counsel and theCharging Party filed exceptions and supporting briefsand Respondent filed a brief in support of the Admin-istrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint herein be, and it hereby is,dismissed.DECISIONRAMEY DONOVAN, Administrative Law Judge: The chargewas filed by International Union of Electrical, Radio andMachine Workers, AFL-CIO, Local Union No. 174, hereinthe Union, on June 21, 1972. The complaint issued againstthe Alliance Manufacturing Company, herein the Respon-dent or the Company, on August 18, 1972.As alleged in the complaint, Respondent violated Section8(a)(5) and (1) of the Act in that "it unilaterally withdrewthe existing premium pay of its employees." In its answer,Respondent denies the commission of the alleged unfairlabor practice and denies the withdrawal of overtime premi-um pay "because this issue was resolved by collective bar-gaining in reaching agreement to pay overtime premiumpay only after 40 hours of regular work."FINDINGS ANDCONCLUSIONSIJURISDICTIONRespondent is a Virginia corporation with a plant in She-nandoah, Virginia, where it is engaged in the manufactureof fractional horsepower electrical motors.In a representative 12-month period, Respondent, in theIITHE ALLEGED UNFAIR LABOR PRACTICESIn early January 1971, the Union was certified as thecollective-bargainingagentoftheemployeesatRespondent's Shenandoah plant.' Thereafter, some 20 bar-gaining sessionswere held between the parties. A strike tookplace in June 1971, and lasted until approximately Novem-ber 1971, when the parties agreed on and executed a con-tract. The term of the contract was November 12, 1971, toJanuary 31, 1975.On January 14, 1971, Folk, an Internationalrepresenta-tive of the Union, wrote a letter to the Company's Shenan-doah plant superintendent setting forth the Union's con-tract proposals. In the letter Folk proposed that the partiesuse in theircontract the basic contract language of thecontract between the Company and the Union at theCompany's Alliance, Ohio, plant. Additionally, Folk's letterset forth what he referred to as 12 "monetary" proposals orissues.For instance:1.Change in the incentive rate of pay to be one forone2.Overtime: Time and one half for Saturday as suchDouble time for Sunday as suchTime and one half for holidays3.Paid holidays to be increased to nine (9)In the subsequent negotiations that commenced in thelatter part of January 1971, the chief union negotiator wasFolk. Folk had been an International representative about1 I years and prior to that he had been an employee at theCompany's Alliance, Ohio, plant, and an officer in the localunion at that plant for about 13 years. Over the period ofthe some 20 negotiatingsessionsfor the Shenandoah plant,Folk had with him a group or committee of employees fromthe plant .2 At various stages other union representatives,such as a union attorney, also participated with Folk andthe others. The Company was represented by attorneyGardner and by Pasco, who was then the plant personnelmanager.At varioustimes,the plant superintendent orother supervisors also were present.With respect to the union proposal that the contract at theOhio plant serve as the basic contract language for theVirginia plant, the Company refused toagree.The Compa-ny took the position that the Ohio contract represented 20years of negotiating and contracting at the Ohio plant andiFor about 20 years another local union of the instantInternational Unionhas represented the employees at the Alliance Company's homeplant inAlliance, Ohio.2 In Folk's words, "Generally, it was four or five of the women[employees]but they were not there consistently "EmmaShifflettispresident of theLocal Union, Georgia Ann Herring is the shop steward.J Pasco left Respondent's employ in February 1972.203 NLRB No. 85 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the Company was not going to accept such a developedcontract as the basic document for the initial contract at theVirginia plant. Folk testified that on several occasions at thenegotiating sessions,Gardner had stated that in the Virginiacontract the parties would be starting from scratch. Theunion representative told Gardner that wages or fringe ben-efitswere something that the employees had by law andcould not be taken away. Gardner, the Company spokes-man, agreedwith the foregoing statement by Folk butGardner said some of the matters could be negotiated"away." Folk admitted or agreed that "this is part of whatwe can do." °As we haveseen,one of the 12 proposals made to theCompany by the Union was with respect to overtime. TheUnion proposed time and a half for Saturday as such; dou-ble time for Sunday as such; time and one half for holidays.The parties understood what was meant by "Saturday assuch" regarding overtime. Thus, time and a half for Satur-day as suchmeantthat any work on Saturday would be paidfor at a premiumrateof time and a half. An employee whohad worked 40 hours, Monday through Friday, and thenworked on Saturday would of course receive time and a halffor his work on Saturday. As far as appears this was true inthe past both by virtue of the Fair Labor Standards Act(Wage and Hour Act) and by virtue of company practice.If the union proposal of time and a half for Saturday as suchbecame part of the contract, the aforementioned employeewho completed 48 hours of work (or more than 40 hours ofwork) on Saturday would continue to be paid time and ahalf for the Saturday work. However, if the union proposalon overtime was adopted, an employee who had been ab-sentfrom Monday to Wednesday but who worked Thurs-day, Friday, and Saturday would receive time and a half forthe Saturday work. Also, regardless of the presence or ab-sence of prior work in the week or other factors, such as aholiday preceding a Saturday, either in the beginning, mid-dle, or end of the week, time and a half would be paid forany work on Saturday if the union proposal, for time anda half for Saturday as such, became part of the contract.During the contractnegotiations, the discussions of theparties regarding overtime were limited to the union's pro-posals, that is, time and a half for Saturdays as such, andthe Company's response.The Company refused to agree tothe union proposal and, according to Folk, the Company"steadilymaintainedthe position that they [the Company]required 40 hours of work before there wasanyovertime tobe paid." On overtime, the parties did notdiscusshypotheti-cal situationsor any practice regarding overtime in the past.As above indicated, the Union proposed and advocatedtime and a half for Saturday work as such. This proposal,if adopted,as wehave seen, would have covered all workon Saturday regardless of any details regarding work ornonwork or holidays or nonholidays before or after theparticular Saturday. By the same token, the Company's re-jection of the union proposal and the Company's steadilymaintainedposition that 40 hours of work must be complet-ed before any overtime would be paid covered the overtimesituationon Saturday or at any othertime. In short, the4 At another pointin his testimonyFolk assertsthat theCompany had saidthat some benefits could be negotiatedaway andsomeotherthings could beadded.Company's position was that if an employee had worked 40hours and then worked beyond the 40 hours he would re-ceive overtime for work over 40 hours. Correspondingly,whether an employee worked on Saturday or Sunday orMonday or on any other day, he would receive overtimeonly after he had completed 40 hours of work.In my opinion, the union position or proposal on over-time, time and a half for Saturday as such, is quite clear.Both parties understood its meaning and, by its terms, itwould cover any work on Saturday. No complications. If anemployee worked on Saturday, he received time and a half.The company position was equally understandable and un-complicated. It was, in substance, that whether an employeeworked on Saturday, Sunday, or on any other day, he wouldreceive overtime only after he had worked 40 hours.In November 1971, after negotiations that began in Janu-ary, 1971, and a strike that began in June, the parties agreedupon and executed a contract. For the Union the signatorieswere Folk and eight employees who were evidently mem-bers of the union negotiating committee or group. Amongthe signers were employees Shifflett and Herring, presidentand shop steward, respectively, of the Local Union. Boththese employees have been working in the plant for approxi-mately 11 years.The contract consists of 21 pages. One of the contractsections is captioned and reads:HoursofWorkand OvertimeThe workweek shall begin at the start of the first shifton Monday and end at the close of the last shift whichstarts on Sunday. The regular work days in such work-week shall be Monday, Tuesday, Wednesday, Thurs-day, and Friday.The normal shift hours may be changed from time totime by the Company to meet business needs.Nothing herein shall be construed as guaranteeing anyhours, days or weeks of work for the employees.All time worked in excess of forty (40) hours in any oneweek shall be paid for at one and one-half times theregular rate.May 29, 1972, was a Monday; Tuesday was the 30th andWednesday was the 31st. June 1 was Thursday; June 2 wasFriday and June 3 was Saturday. On June 2 or 3, accordingto employee Shifflett, president of the Local Union, sheheard rumors in the plant that the employees would not bepaid time and a half for Saturday work following a holiday.This intelligence was of immediate pertinency since June 3was Saturday following the Memorial Day holiday. Shifflettthen spoke to Lackovitch, the plant manager, and asked ifthe employees would be getting time and a half on Saturdayafter a holiday. Shifflett remarked to Lackovitch that "wealways got paid time and a half on Saturday [after a holi-day]." Lackovitch admitted that what Shifflett said aboutthe past was true but he said that had now ceased. Lacko-vitch had a copy of the contract and he showed it to Shif-flett,pointing out the 40-hour requirement regardingovertime pay.Shifflett and Herring, both 11-year employees, testifiedcredibly that, prior to the contract that was signed in No-vember 1971, the Company had always paid time and a halffor Saturday work when the preceding Monday to Friday THE ALLIANCE MFG. CO.workweek had included a holiday on which the employeeshad not worked and had thus worked only 32 hours priorto the Saturday. The first time the foregoing type of situa-tion aroseunder the contract was on June 3, 1972, and theCompany paid straight time and not overtime for that Sat-urday since, because of the holiday, the employees hadworked only 32 hours prior to the Saturday.Folk testified that on June 2, 1972, Shifflett advised himof the situation regarding Saturday pay after a holiday inthe preceding week. According to Folk, this was the firsttime thathe knew of the Company's past practice, prior tothe contract, of payingtime anda half for Saturday workwhen aholiday had occurred in the preceding week. Folkspoke to Shifflett by telephone on both June 2 and 3 andwas advised of her conversation with Lackovitch. The fol-lowing week Folk telephoned Reeder at the Ohio plant.Reeder ispersonnel manager forall the Company's plantsand may have another higher title as well. Reeder said thatthe Companywas goingby the contract and the contractcalled for 40 hours of work before overtime was payable.The Union fileda grievance. It was taken up by Folk,Shifflett, and Herring with Lackovitch. The Union citedpast practice and Lackovitch cited the contract. The matterwas not resolved.5ConclusionsThe rate of pay for overtime and the conditions underwhich overtime will be paid are obviously embraced by theterms, wages, hours, and conditions of employment. Underthe Act, an established practice regarding overtime, as in theinstant case, may not be changed unilaterally by the em-ployer unless the collective bargaining agent, the Union, haswaived its right to bargain thereon.While waiver is not lightly to be inferred, it, by the sametoken, need not to be evidenced by an express statement ofwaiver, such as, "the union hereby waives its right to ad-vance notice and consultation regarding any changes inestablished overtime practices."In theT.T.P.case, above, it was found that as thesubjectof the retirement income plan,which had been in effect for5 years, wasnotdiscussed during contract negotiations, andsince there was nothing in the contract that vested respon-dent with unilateral rights regarding the retirement plan,respondent was under a statutory duty to bargain about itsdecision to discontinue making contributions to the plan.'By contrast, in the instant case, the subject of overtimepay was discussed during the contract negotiations. Whilethe contract did not say that the Company could act unilat-erally regarding overtime pay, it expressly stated when time-and-a-half overtime pay would be paid by the Company, towit, any time an employee worked in excess of 40 hours inany one week. If time and a half is, by the contract, to be5Although the contractcontains a grievance-arbitration section,that sec-tion states, inter alia, that "Arbitration will be specifically limited to discipli-nary discharges and disciplinary layoffs.6 T T.P. Corporation, Jam Handy Productions Division,190 NLRB 240, andcases cited therein.7 The Christmas bonus typesof cases are generally situations where theparties, although negotiatingabout wages and othermatters and reachingagreement thereon,never discussedthe subjectof bonusesor theChristmasbonus thatthe employer had been paying for 20 years priorto the adventof the Union; and the executed contract madeno referenceto bonuses orthe Christmas bonus.439paid for time worked in excess of 40 hours, it means, in myopinion, that the parties, by contract, have agreed that timeand a half is not required to be paid for time worked inexcess of 20, 30, 32, or any other total of hours below 40;and it also means that an employee who works on a holiday,or before a holiday, or after a holiday or any other combina-tion, is entitled to be paid time and a half of time workedin excessof 40 hours. The positive in such circumstancesexcludes the negative, whether all the negatives have beenexpressly discussed or not. Thus, contractualagreement ona wage rate of $3 per hour forjanitors excludes $3.10, $2.90,3.05, and so forth, whether the parties had or had not dis-cussed such rates before agreeing on $3 and whether theunion representative was aware or not aware that for thepreceding 5 years the company had been paying 3.05 perhour to 6 or 10 janitors and whether or not the companynegotiator knew or did not know that for 5 years it had beenpaying 4 of its janitors $2 per hour.The matter or subject of overtime was not ignored by theparties in their negotiations and the contract that emergedset forth their agreement, including a section dealing with"Hours of Work and Overtime." As observed by the courtof appeals inN.L.R.B. v. Nash-Finch Company,211 F.2d622, 627 (C.A. 8, 1954), "The Respondent, we think, maynot be convicted of an unfair labor practice for doing nomore and no less for its union employees than its collectivebargainingagreement with them called for." Accordingly,it is recommended that the complaint be dismissed becausenot sustained by the evidence.CONCLUSION OF LAWRespondent has not violated Section 8(a)(1) and(5) of theAct .8ORDERThe complaint is hereby dismissed.In connection with my conclusion regarding the facts in the instant case,the following analogous but supposititious situation may be considered. Theinstant contractunder "Holidays" names seven paid holidays.Assume thatthe union negotiator asserts that 6 months after execution of the contract helearned for the first time thatfor 10 yearsin the past,prior to the union'sappearance, the company had granted annually a paid holiday on Founders'Day, the anniversary date of the company's founding. Assume the followingfacts. Founders' Day is not one of the paid holidays that are listed in thecontract The matter of Founders' Day was not specifically referred to ordiscussed during contract negotiations although the company had said in thenegotiations that it would grant seven paid holidays and it named the holi-days Founders' Day was not among the seven holidays thus named by thecompany The subsequently executed contract lists the aforementioned sevenholidays. The company thereafter, in the course of the year, effectuates theseven paidholidayslisted in the contract but refuses to recognize Founders'Day as a paid holiday. Presumably, the logic of the General Counsel's posi-tion in the instant case, if applied to the supposititious case,would be a claimthat Sec. 8(a) (5) had beenviolated bythe company's "unilateral"discontin-uance of Founders' Day as a paidholidayThereasoning to support thecontention would be, I assume,that the union has not waived Founders' Dayas a paid holiday because Founders'Day had notbeen discussed in negotia-tions and the union negotiator had been assertedly unaware of Founders'Day, and there was no provision in the contract reserving to the companythe right to unilaterally discontinue Founders'Day as a paid holiday. But,Iwould find no violation because the parties had discussed,negotiated, andexecuted a contract that included the subject matter of paid holidays withrespect to employer and employees; and, in the instant case, they had dis-cussed overtime and had negotiated a contract that included a section onhours and overtime and the payment of overtime. The overtime provisionstated that time and a half would be paid for hours in excess of 40. Therewas no provision for payment of overtime under other conditions and in thecase posed the holidays of the contract did not include Founders' Day.